Citation Nr: 0214791	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 
noncompensable for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial rating greater than 
noncompensable for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

According to the veteran's DD214 form, he had active service 
from August 1989 to May 1996 and more than three years and 
eleven months of additional prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the RO 
which granted service connection for patellofemoral syndrome 
of the right and left knee, each rated noncompensably 
disabling, effective from May 3, 1996, the day following the 
veteran's discharge from service.  A personal hearing at the 
RO was held in March 1997.  A transcript of the hearing is of 
record.  

A statement was received from the veteran in April 1997.  He 
sought service connection for several conditions, including 
hypertension.  The issue of service connection for 
hypertension has not been developed for appellate review.  It 
is referred to the RO for any action deemed appropriate.  

The Board remanded the case in March 2001 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.



FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee is manifested 
primarily by some crepitus; the knee joint has no instability 
or subluxation; no arthritis is demonstrated; the knee joint 
has more than 60 degrees of flexion and has less than 5 
degrees limitation of extension.

2.  Patellofemoral syndrome of the right knee is manifested 
primarily by some crepitus; the knee joint has no instability 
or subluxation; no arthritis is demonstrated; the knee joint 
has more than 60 degrees of flexion and has less than 5 
degrees limitation of extension.


CONCLUSIONS OF LAW

1.  A compensable rating for patellofemoral syndrome of the 
right knee is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260-5261 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  A compensable rating for patellofemoral syndrome of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260-5261 (2001), 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A service department medical board convened in January 1996.  
It was reported that the veteran had a long history of 
patellofemoral pain.  On examination, he had full range of 
motion of the knees.  He had a positive patellar grind 
bilaterally.  There was no joint line tenderness.  He had 
retropatellar pain bilaterally.  There was no ligamentous 
instability.  Radiographs of the knees were entirely within 
normal limits.  

The veteran was afforded a VA examination in June 1996.  The 
veteran indicated that he had bilateral knee pain.  He was 
unable to walk for more than half a mile.  He had difficulty 
climbing steps.  Clinical inspection of the knee revealed 
mild crepitus on passive range of motion.  Range of motion of 
each knee was from 3 degrees of extension to 130 degrees of 
flexion.  There was no swelling or edema.  Both knee joints 
were stable.  Anterior pull of the knee showed no deformity 
of the anterior cruciate ligament.  The diagnoses included 
early degenerative joint disease of both knees, with limited 
range of motion.  The examiner did not believe that x-ray 
examination of the knees was warranted.  Further, it was 
observed that there was no deformity of the joint.  

A hearing was held before an RO hearing officer in March 
1997.  In testimony, the veteran related that cartilage in 
his knees was deteriorating.  His knees sometimes gave out 
when he walked up stairs.  He had swelling of the knees.  He 
experienced a grinding sensation of the knees when he walked.  
His knees popped when he straightened them.  He could walk 
only one block without having knee pain.  


X-ray examination of the veteran's knees was performed by VA 
in June 1997.  The films were interpreted as showing normal 
bones, joints and soft tissues.  The physician commented 
that, in view of such x-ray findings, the diagnosis of early 
degenerative joint disease, provided by an examiner in June 
1996, could not be sustained and that the diagnosis should be 
changed to bilateral patellofemoral syndrome.

A VA orthopedic examination was performed in February 1998.  
The veteran indicated that he could ambulate independently 
and that he walked without assistance.  He was able to climb 
steps.  Clinical inspection revealed that both knees had 
normal contour.  There was no evidence of swelling.  Range of 
motion was from 0 degrees extension to 130 degrees flexion.  
There was no joint instability.  The diagnoses included 
history of patellofemoral syndrome, with minimal to mild 
symptoms.  The examiner commented that the veteran's knee 
disability would prevent the veteran from running long 
distances and even prolonged walking would be difficult.

The veteran was afforded a VA orthopedic examination in 
September 1998.  He remarked that he had chronic pain and 
stiffness of the knees on a daily basis.  The knees hurt him, 
especially when he climbed up stairs.  He complained of 
falling because of weakness of his left knee.  On clinical 
inspection, there was no evidence of swelling, redness, or 
tenderness of either knee.  There was no evidence of locking 
or instability.  Passive range of motion of the knee joint 
bilaterally was as follows:  extension 0 degrees, flexion 0-
100 degrees.  There was no evidence of easy fatigability or 
incoordination.  Further, there was no additional loss of 
range of motion due to weakened muscles.  Also, there were no 
of flare-ups as the veteran had pain on a daily basis.  X-
rays of the knees were negative for degenerative joint 
disease.  The diagnosis was bilateral knee strain.  


A VA orthopedic examination was performed in February 2000.  
The examiner stated that the claims folder had been reviewed.  
He remarked that, to date, x-ray examinations of the 
veteran's knees had not demonstrated any arthritic changes.  
It was observed that the veteran's symptoms of knee pain had 
started during military service and that x-rays of the knee 
had remained normal for many years, despite symptoms.  The 
veteran was currently a heavy motor vehicle driver and 
informed the examiner that he did experience some left knee 
pain because of having to operate the clutch with his left 
lower extremity.  The major limitation of his quality of 
life, imposed by his knee disorder, was that he was no longer 
able to run, jog or play ball.  Ordinary walking was, for the 
most part, no problem.  On clinical inspection, both knees 
were entirely normal looking.  The knees demonstrated 
extension to 0 degrees and flexion to 90 degrees.  Tenderness 
was elicited to pressure at just below the patella.  The 
veteran was capable of slow, repeated motion for several 
repetitions without any decrement in the range of motion.  
The diagnosis was patellofemoral syndrome.  

VA outpatient reports, dated from February 1997 to December 
2001, reflect the veteran's complaints of bilateral knee 
pain.  According to treatment entry of November 1998, 
clinical inspection of the knees showed no tenderness, 
effusion, or warmth; the knees had full range of motion.  A 
VA outpatient treatment entry of May 2000 indicates that the 
veteran reported bilateral knee pain, present intermittently 
for many years.  The veteran denied injury to the knees.  He 
was reportedly prone to sharp pain when climbing stairs.  He 
denied swelling.  He stated that the knees could buckle.  
According to a VA treatment notation of September 2001, the 
veteran complained of pain involving the medial aspects of 
both knees if pressure were applied.  He denied swelling or 
stiffness.  Examination of the knees was unremarkable.


The veteran was afforded a VA orthopedic examination in March 
2002.  The examiner stated that the claims file had been 
reviewed.  It was reported that the veteran remained a driver 
of heavy trucks.  His gait remained normal, but slow.  There 
was absolutely no history of any knee joint effusion ever.  
Both knees looked entirely normal and demonstrated absolutely 
no laxity.  Both knees had the same range of motion as 
reported on the VA examination of February 2000.  Further, 
the examiner noted that the veteran did not report any flare-
ups which could cause further worsening of the range of 
motion of the knees; presumably, increased use of the knees 
could cause a decrement in the range of motion.  The examiner 
added that the veteran was not examined during increased use 
of the knee; accordingly, the examiner was unable to comment 
on any worsening of the observed ranges of motion because of 
increased use and/or flare-ups.  The examiner remarked that 
there was no subluxation, locking or ankylosis; further, 
there was no objective clinical evidence to support a 
diagnosis of arthritis.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and 

provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (a)(1), (d) (West Supp. 2001).  Implementing 
regulations were promulgated at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the December 1996 statement of the case and October 1997, 
October 1998,  January and July 2000 and June 2002 
supplemental statements of the case provided the appellant, 
the RO discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the appellant of evidence needed to prevail on the claims.  
Also, in a letter dated in April 2001, the RO specifically 
informed the veteran of the VCAA and its requirements and of 
what information he needed to provide in the event that there 
were outstanding private treatment records that VA needed to 
retrieve.  The veteran was alternately advised that he could 
obtain the records himself and send them to the RO.  Further, 
he was advised that the RO would obtain VA medical records 
identified by the veteran.  Accordingly, the statutory and 
regulatory requirement that VA notify a claimant as 

to what evidence, if any, will be obtained by the claimant 
and what evidence, if any, will be retrieved by VA, has been 
met.  See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  Significantly, he has 
not identified any additional existing evidence that is 
necessary for a fair adjudication of his claims that has not 
been obtained.  

The appellant has undergone several examinations in 
connection with the claims on appeal.  Additionally, the 
Board notes that an April 2002 letter from the RO advised the 
veteran that he had been scheduled for an examination at a VA 
medical facility.  The June 25, 2002 supplemental statement 
of the case sets forth that the veteran did not report for 
the VA x-ray examination of the knees scheduled on May 3, 
2002.  The RO pointed out that it had been unable to locate a 
copy of the letter notifying the veteran of the date and time 
of the examination scheduled on May 3, 2002.  The claims 
folder was recertified to the Board on September 5, 2002.  A 
period of 77 days elapsed between the issuance of the 
supplemental statement of the case and the transfer of the 
claims file to the Board.  During that period of time, the 
veteran neither provided the RO an explanation for his 
failure to report for the examination nor expressed a 
willingness to be rescheduled for another examination.  
Hence, the Board concludes that he received adequate notice 
of an examination scheduled for the purpose of developing 
additional evidence.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met 

for specific ratings.  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 
(2001).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001)

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for his bilateral knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The available evidence establishes that neither of the 
veteran's knees is affected by arthritis.  Accordingly, the 
veteran's bilateral knee disability may not be evaluated 
based on diagnostic codes for application to arthritis.  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 

degrees.  A 50 percent rating is warranted for limitation of 
extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

In addition, evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, excess fatigability, 
incoordination or pain, including pain from arthritis, 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).

With respect to limitation of motion of the knees, governing 
criteria provide that range of motion of a knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  The evidence shows that each of veteran's 
knees has flexion to at least 90 degrees.  A knee which 
exhibits at least 90 degrees of flexion would be rated as 
noncompensable under Diagnostic Code 5260.  The veteran has 
limitation of extension of each knee to no more than 3 
degrees.  A knee which exhibits only 3 degrees limitation of 
extension would be rated as noncompensable under Diagnostic 
Code 5261.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board has taken note of the veteran's statements regarding 

functional loss of the knees, including reported difficulty 
in operating the clutch of his vehicle, as well as his 
reported difficulty climbing stairs.  The Board is also aware 
of the veteran's statements that he has chronic knee pain.  
However, on a VA examination in September 1998, the examiner 
specifically determined that there was no functional loss of 
the knees due to weakness, fatigability or incoordination.  
Moreover, although the Board does not dispute that the 
veteran has chronic knee pain, the veteran acknowledged on a 
VA examination in February 2000 that he had no problem with 
ordinary walking, and clinical findings showed no additional 
range of motion loss with repeated motion.  At the most 
recent VA examination of the knees in March 2002, the veteran 
did not report flare-ups of knee pain producing additional 
range of motion loss.  In all, an increased evaluation based 
on functional loss alone is not warranted.  

With respect to patellofemoral syndrome of each knee, the 
evidence shows that the veteran experiences some grinding or 
crepitus of the knees.  However, neither knee exhibits 
subluxation or instability.  As even slight recurrent 
subluxation or lateral instability of the knee is not shown, 
a compensable rating under Diagnostic Code 5257 is not 
warranted.  38 C.F.R. § 4.31 (2001).  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's bilateral knee disability.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  

For all the foregoing reasons, the claims for initial ratings 
greater than noncompensable for patellofemoral syndrome of 
the right knee and for patellofemoral syndrome of the left 
knee must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 



ORDER

An initial rating greater than noncompensable for 
patellofemoral syndrome of the right knee is denied.

An initial rating greater than noncompensable for 
patellofemoral syndrome of the left knee is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

